                                                                                Case 3:19-cv-02488-JCS Document 60-1 Filed 02/26/21 Page 1 of 5


                                                                            1
                                                                                LAFAYETTE & KUMAGAI LLP
                                                                            2   GARY T. LAFAYETTE (SBN 88666)
                                                                                Email: glafayette@lkclaw.com
                                                                            3   BRIAN H. CHUN (SBN 215417)
                                                                                Email: bchun@lkclaw.com
                                                                            4   1300 Clay Street, Suite 810
                                                                                Oakland, California 94612
                                                                            5   Telephone:    (415) 357-4600
                                                                                Facsimile:    (415) 357-4605
                                                                            6
                                                                                Attorneys for Defendant
                                                                            7   SAFEWAY INC.

                                                                            8
                                                                                                             UNITED STATES DISTRICT COUT
                                                                            9
                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                           10

                                                                           11
                                                                                DEBRA HORN,                                Case No. 3:19-cv-02488-JCS
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                                                                              Plaintiff,
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                           13   vs.                                        REQUEST FOR JUDICIAL NOTICE IN
                                                 FAX (415) 357-4605




                                                                                                                           SUPPORT OF DEFENDANT SAFEWAY
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   SAFEWAY INC. and Does 1-50,                INC.’S MOTION FOR PARTIAL
                                                                                                                           SUMMARY JUDGMENT
                                                                           15                 Defendants.

                                                                           16                                              Date:        April 30, 2021
                                                                                                                           Time:        9:00 a.m.
                                                                           17                                              Courtroom:   Courtroom F, 15th Floor
                                                                                                                           Judge:       Hon. Joseph C. Spero
                                                                           18
                                                                                                                           Action Filed: March 11, 2019
                                                                           19                                              Notice of Removal Filed: May 8, 2019
                                                                                                                           Trial Date: September 27, 2021
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT
                                                                                               SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                 1
                                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                                Case 3:19-cv-02488-JCS Document 60-1 Filed 02/26/21 Page 2 of 5


                                                                            1          Pursuant to Rule 201 of the Federal Rules of Evidence and applicable case law,
                                                                            2   Defendant Safeway Inc. hereby requests that the Court take judicial notice of the attached
                                                                            3   document in support of its Motion for Partial Summary Judgment.
                                                                            4          1.      Attached hereto as Exhibit A is a true and correct copy of the Charge of
                                                                            5   Discrimination filed by Plaintiff Debra Horn with the Equal Employment Opportunity
                                                                            6   Commission on May 9, 2017.
                                                                            7
                                                                                DATED: February 26, 2021                     LAFAYETTE & KUMAGAI LLP
                                                                            8

                                                                            9
                                                                                                                              /s/ Brian H. Chun
                                                                           10                                                BRIAN H. CHUN
                                                                                                                             Attorneys for Defendant
                                                                           11                                                SAFEWAY INC.
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT
                                                                                                SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                           2
                                                                                                                (Case No. 3:19-cv-02488-JCS)
Case 3:19-cv-02488-JCS Document 60-1 Filed 02/26/21 Page 3 of 5




               EXHIBIT A
                             Case 3:19-cv-02488-JCS Document 60-1 Filed 02/26/21 Page 4 of 5
 EEOC Form S (11/09)

                       CHARGE OF DISCRIMINATION                                                                                                                 Agericy(ies) Charge No(s):

                                                                                                                         •[gJ
                                                                                                                      Charge Presented To:

              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                           FEPA
                      Statement and 01her information before completing \his form.
                                                                                                                                   EEOC                            555-2017-00734
                                            California Department Of Fair Employment & Housing                                                                                   and EEOC
                                                                                      Slate or local Agency, ff anv
  Name {indicate Mr., Ms., Mrs.)                                                                                                   Home Phone (Incl. Atea Code)                Date of Birth

  Mrs. Debra A. Horn
  Street Address                                                                             City, State and ZIP~~;,"'
                                                                                                               d      ~A_,.,,,,_ I\J';:::
                                                                                                                       IC:            a:, jJ.
  7434 Larkdale Avenue, Dublin, CA 94568
                                                                                                                      '·"" 09 2017
  Named is the Employer, Labor Organization, Emplo~ntAgency. Apprenticeship Committee, or State or Loe.a! Government Agency That I Believe
  Discriminated Against Me or Others. (II more than lwo, list under PARTICULARS below.):.• "'· .,.... ~
                                                                                                              .,,,,·....... "4.#
                                                                                                                                    ,--
  Name                                                                                                                             NO:            • Membars       PhMe No. {lru;Jude ~ Code)

  SAFEWAY GROCERY STORE                                                                                                             500 or More                      (925) 556-4034
  Street Address-                                                                            C!ty, Slate and Z!P Code

  7499 Dublin Blvd, Dublin, CA 94568
                                              - ---••11.,....-
                                              11       I:!'-~-
                                                   .;..-- .,... , , _ .
  Name                                                                                                                             No. Employet11, Maml;111fl     Phone No. (lnciuda Area Coda)


                                                                - " -in11
  Street Add1ess                                    '-· vv --··                              City, State and ZIP Code


                                            SEOC-OlO
  DISCRIMINATION BASED ON {Check appropriate box{es}.)                                                                                      OATE{S) DISCRIMINATION TOOK PLACE


   • •XI • • •
            RACE               COLOR                      SEX
                                                           00
                                                                            •     RELIGION        •        NATIONAL ORIGIN
                                                                                                                                                  Ean!est
                                                                                                                                                12..01-2012
                                                                                                                                                                        la....
                                                                                                                                                                              05..09-2017

        •       RETALiATION
                         OTKER/-/
                                            AGE                           DtSAallm'


  THE PARTfCULARS ARE (If additicmaJ paper is needed, attach axtra alleel(SJ);
                                                                                                     GENETIC INFORMATION
                                                                                                                                                      00        CONTINUWGACTION


    I was hired on or around January 10, 2002 in the position of Journeyman Clerk. I am currently·
    assigned to the position of self-checkout clerk. I perform my job duties satisfactorily and currently
    report to Michael Vasquez, Manager.

   I am disabled. I notified Respondent of my disability on numerous occasions and as early as 2008. In
   addition, I routinely and frequently have informed Respondent of my accommodation needs and
   provided Respondent with medical documentation substantiating my medical needs. Specifically and
   most recently on November 29, 2016, I faxed a Doctor's note to Dina Woods informing her that no
   more than two hours of checking for the first four hours off shift and no more than two hours of
   checking for the second half of the shift, ensuring work in checking more than a total of four hours a
   shift provided that it is broken into separate segment I also require a fifteen minute break every two
   hours. In addition, I verbally informed Michael Vasquez, as well as Jerry Hunt and Jessica LNU -
   Assistant Managers - of mv accommodation needs. However. I am routinelv, often three times a
  I want this charge med wllh bolh the EEOC and the State or lo<:al Agency, if any. I                     NOTARY -When ne«1s.sa,y for Slate and Lor:al Agency Requimments
  will advise the agercies if t change my address or phone number and ! will
  cooperate- fully with them lo the proce$Sing of my charge in aCC(!rdance wi1h lheir
, procedures.
                                                                                                          I swear or affirm that I have read the above eha19e and that tt is true to
  I d•clare under penal!)/   or perjury that the above is true and correct.                               the best of my knowledge, information and belief.
                                                                                                          SIGNATURE OF COMPLJ\INANT




     5/9J7 ~ f K
             Dale                                  Chargmg Party $ignatur&
                                                                                                         SUl:':'l:3Cl'(ll!Sf!O ANO 3\/"ll'QRN TQ l!ll;fiO~I; Mti Tl115 DATE
                                                                                                         (month,   day, year,




                                                                                                                                                                                    DH 125
                         Case 3:19-cv-02488-JCS Document 60-1 Filed 02/26/21 Page 5 of 5
EEOC Form S (11/09)




                                                                                                            •[Kj
                      CHARGE OF DISCRIMINATION                                                            Charge Presented To:          Agency(ies) Charge No(s):
            This form is affected by the Privacy Acl or 197 4. See enclosed Privacy Act                            FEPA
                    Statement and other information before completing this fonn.
                                                                                                                   EEOC                     555-2017-00734
                                          California Department Of Fair Employment & Housing                                                              and EEOC
                                                                          State or local Agency. if any

  week, instructed to work hours at check stand that violate my accommodation needs. In addition, I
  have been subjected to retaliation for requesting an accommodation. Respondent issued me a
  written warning on November 16, 2016 and then a suspension on November 23, 2016 for allegations
  that I failed to provide satisfactory customer service. I dispute these allegations and am further aware
  of other employees who receive customer complaints and are not similarly disciplined. In addition, I
  was placed on suspension on April 27, 2017 for an incident in which I did not engage In any wrong
  doing. Rather, I followed the policy that Respondent managers ask of employees In the situation at
  hand.

  I believe that I have been subjected to discrimination and retaliation due to my disability and request
  for accommodation, in violation of the Americans with Disabilities Act, as amended.




                                                                                                 RECEIVED
                                                                                                  1
                                                                                                   -'.~~'   09 2017




I want lhis charge filed with both lhe EEOC and the State or local Agency, if any. I          NOTARY - When nec:essa,y for Stale and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully wilh them in lhe processing of my charge in accordance with their
procedures.
                                                                                              I swear or affirm that I have read the above charge and that it is lrue to
I declare under penalty of pe1ury that the above is true and correct.                         the best of my knowledge, information and belief.
                                                                                              SIGNATURE OF COMPLAINANT




    z-/4';f7 ~~·
           Date                                Charging Party Signature
                                                                                              SUBSCRIBE~ ANC SWORN TO BEFORE ME THIS ~ATli
                                                                                              (month, day. year)




                                                                                                                                                             DH 126
